Title: James Madison to Charles Chalamet, 22 February 1834
From: Madison, James
To: Chalamet, Charles


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 22d. 1834.
                            
                        
                          
                        I have duly received your letter; with its poetic accompaniment; in which I must be permitted to say that the
                            Poet rises far above his subject.
                        For the very kind sentiments expressed in your letter, I tender my acknowledgements; with an assurance that
                            as a Guest at Montpellier, you left impressions which will always prompt our best wishes for your success, whatever the
                            pursuits to which you may devote your self. With cordial salutations
                        
                        
                            
                                
                            Signed James Madison
                        
                    